Name: 89/668/EEC: Council Decision of 18 July 1989 concerning the provisional application of the Agreed Minute amending the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  international affairs;  European construction;  political geography
 Date Published: 1989-12-30

 Avis juridique important|31989D066889/668/EEC: Council Decision of 18 July 1989 concerning the provisional application of the Agreed Minute amending the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products Official Journal L 396 , 30/12/1989 P. 0001 - 0001COUNCIL DECISION of 18 July 1989 concerning the provisional application of the Agreed Minute amending the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products (89/668/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, following consultations between the Community and the Socialist Federal Republic of Yugoslavia, an Agreed Minute amending the quantitative limits for categories 5, 6, 7 and 15 set out in the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products (1) was initialled on 17 November 1988; Whereas, pending completion of the procedures necessary for the conclusion of the Supplementary Protocol and the Agreed Minute, the latter should be applied provisionally with effect from 1 January 1988, subject to reciprocal application by the Socialist Federal Republic of Yugoslavia, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute amending the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products shall be applied provisionally in the Community, with effect from 1 January 1988, subject to reciprocal provisional implementation by the Socialist Federal Republic of Yugoslavia. The text of the Agreed Minute is attached to this Decision. Article 2 The Commission is hereby requested to obtain the agreement of the Government of the Socialist Federal Republic of Yugoslavia on the provisional application of the Agreed Minute referred to in Article 1 and to notify the Council accordingly. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No L 318, 7. 11. 1987, p. 52.